Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 18, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed September 18, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00686-CV
____________
 
IN RE AUBREY VAUGHAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 20, 2007, relator Aubrey Vaughan filed a petition for
writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Tracy E. Christopher, presiding
judge of the 295th District Court of Harris County, (1) to consider and grant
relator=s affidavit of inability to give cost
bond for appeal and (2) to withdraw the judgment entered on May 17, 2007,
against Grace Memorial Baptist Church a/k/a Grace Baptist Church n/k/a Church
of The Lord Jesus Christ.
Relator
has not established entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed September 18, 2007.
Panel consists of Chief Justice
Hedges and Justices Hudson and Frost.